Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a second current mirror, one end of the second current mirror electrically connected to a source of the first NMOS transistor, and the other end of the second current mirror being grounded; wherein the gates of the first PMOS transistor and the first NMOS transistor receive a clock signal, and the drains of the first PMOS transistor and the first NMOS transistor output a driving signal; and wherein the first current mirror provides a charging current when the first PMOS transistor is turned on, and the second current mirror provides a discharge current when the first NMOS transistor is turned on” in view of the other limitations as called for in independent claim 1; the limitation of “a second current mirror, one end of the second current mirror electrically connected to a source of the first NMOS transistor, and the other end of the second current mirror being grounded; wherein the gates of the first PMOS transistor and the first NMOS transistor receive a clock signal, and the drains of the first PMOS transistor and the first NMOS transistor output a driving signal to the boosting circuit; and wherein the first current mirror provides a charging current when the first PMOS transistor is turned on, and the second current mirror provides a discharge current when the first NMOS transistor is turned on” in view of the other limitations as called for in independent claim 6; and the limitation of “a second current mirror, one end of the second current mirror electrically connected to a source of the first NMOS transistor, and the other end of the second current mirror being grounded; wherein the gates of the first PMOS transistor and the first NMOS transistor receive a clock signal, and the drains of the first PMOS transistor and the first NMOS transistor output a driving signal to the boosting circuit; and wherein the first current mirror provides a charging current when the first PMOS transistor is turned on, and the second current mirror provides a discharge current when the first NMOS transistor is turned on” in view of the other limitations as called for in independent claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849